United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                                                          September 5, 2007
                      FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk


                           No. 06-60015



     RANA MOAZZAM,

                                      Petitioner,

                                v.

     ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.



           On Petition for Review of an Order of the
                  Board of Immigration Appeals
                       BIA No. A79 008 156



Before KING, GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*


     Rana Moazzam is a 33-year-old native and citizen of Pakistan

who entered the United States as a visitor for a fourth and final

time on December 31, 2001.    After staying in the United States

longer than permitted, he was placed in removal proceedings on

March 25, 2003.   On April 14, 2004, Moazzam testified before an

Immigration Judge (“IJ”) that he was a member of the Muttahida


     *
       Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
Quami Movement (“MQM”), a large political party in Pakistan, and

that he had been physically abused and beaten as a result of that

affiliation.   The IJ found no evidence to support a finding of past

torture or persecution, and also found that Moazzam could viably

relocate within Pakistan to avoid any potential persecution based

on his allegiance to MQM.      The IJ therefore rejected Moazzam’s

pleas for asylum and withholding of removal, and ordered him

removed from the United States.

     The Board of Immigration Appeals (“BIA”) affirmed that ruling

on August 22, 2005.    Moazzam did not seek review of that decision,

but on November 15, 2005, Moazzam moved to reopen his immigration

proceedings pursuant to 8 C.F.R. § 1003.2(c)(3)(ii).        He argued

that conditions had changed in Pakistan, and sought to introduce

evidence to that effect.    On December 12, 2005, the BIA found that

the new evidence was not likely to change the result in the case

and denied the motion to reopen.       Moazzam appealed.

     We review the BIA’s denial of a motion to reopen “under a

highly   deferential   abuse-of-discretion     standard.”    Zhao   v.

Gonzales, 404 F.3d 295, 303 (5th Cir. 2005). The relevant question

is “‘whether the Board has acted within the bounds of an abundant

discretion granted it by Congress,’” and we      will not reverse that

decision, even if we deem it erroneous, unless it is “‘capricious,

racially invidious, utterly without foundation in the evidence, or

otherwise so irrational that it is arbitrary rather than the result


                                   2
of any perceptible rational approach.’”       Id. at 304 (quoting

Pritchett v. INS, 993 F.2d 80, 83 (5th Cir. 1993).

     Moazzam attached three exhibits to his motion to reopen that

he believed demonstrated changed conditions in his native Pakistan.

Two of these were articles about sectarian violence in Pakistan

released in late 2005; the third was a country report on Pakistan

issued by the State Department in February of 2005.   The BIA found

the evidence unpersuasive, saying that it “consists only of general

reports of continuing political violence in Pakistan, and contains

no information specifically relating to the respondent” (emphasis

added).   The italicized language is the basis of Moazzam’s appeal.

He argues that the BIA misapplied the law and imposed upon him a

burden to show that he, individually and personally, is likely to

face persecution upon his return to Pakistan, when in fact it would

be sufficient to show that he is a member of MQM, and that there is

a pattern or practice of persecution against MQM members.   8 C.F.R.

§ 1208.16(b)(2)(I).

     Moazzam is quite right about the law, but we find his argument

unavailing.    Moazzam reads too much into the italicized phrase

above.    Though the wording of the order is clumsy, we do not read

it as imposing a uniquely high threshold on Moazzam, nor as

misconstruing the relevant legal standard.   Rather, we read it to

say that the new evidence spoke more to ongoing violence in

Pakistan generally, and not to persecution suffered by members of


                                  3
MQM—and thus, Moazzam—specifically. Our review of the new evidence

confirms that this is certainly true.               The evidence suggests

ongoing   violence   among   and   against   many    sectarian   groups   in

Pakistan, but there is no indication that said violence was on the

rise, either in general terms or against members of MQM, since the

BIA’s initial ruling.    In light of the record evidence, then, we

cannot say that the BIA’s decision was “‘capricious, racially

invidious, utterly without foundation in the evidence, or otherwise

so irrational that it is arbitrary rather than the result of any

perceptible rational approach.’”         Zhao, 404 F.3d at 304 (internal

quotation omitted).

     The petition for review is DENIED.




                                     4